Citation Nr: 1533019	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  11-05 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1965 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled to testify at a Travel Board hearing before a Veterans Law Judge in April 2015, but canceled it.  Accordingly, his hearing request is considered withdrawn.


FINDING OF FACT

The Veteran has Level I hearing in each ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in August 2008, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

The Veteran's pertinent VA medical records have been secured.  He was afforded adequate VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On VA audiometric examination in September 2008, it was noted the Veteran wore hearing aids.  An audiogram disclosed the hearing threshold levels in decibels in the right ear were 15, 10, 40 and 45 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 10, 15, 40 and 45.  Speech audiometry revealed speech recognition ability of 100 percent in each ear.  The diagnosis was bilateral hearing loss.  The examiner noted that the Veteran should be able to do well with his hearing aids in most situations.  It was further noted that working in quiet to moderately noisy environments should not pose too many difficulties with the use of his hearing devices.

When seen at a private clinic in March 2009, the Veteran reported he had difficulty understanding speech at a distance, when he was not facing the speaker and in the presence of background noise.  An audiogram disclosed the hearing threshold levels in decibels in the right ear were 15, 15, 45 and 60 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 50 and 55.  Speech audiometry revealed speech recognition ability of 96 percent in each ear.  The diagnosis was sensorineural hearing loss.

The Veteran was again afforded an audiometric examination by the VA in August 2009.  He described his problem the same way he did in March 2009.  An audiogram disclosed the hearing threshold levels in decibels in the right ear were 15, 20, 50 and 50 at 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  At corresponding frequencies in the left ear, the hearing threshold levels in decibels were 15, 20, 55 and 60.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  It was indicated the Veteran had a moderate high frequency sensorineural hearing loss in the right ear and a moderately severe high frequency sensorineural hearing loss in the left ear.  The examiner stated that the effect of the condition on the Veteran's usual occupation was difficulty in understanding speech.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The severity of hearing loss disability is determined for VA rating purposes by the application of criteria set forth in 38 C.F.R. § 4.85, Code 6100, and § 4.86, of VA's Schedule for Rating Disabilities.  Under those criteria, evaluations of bilateral defective hearing range from 0 to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone threshold level as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The degree of disability for bilateral service-connected defective hearing is ascertained by the application of the rating schedule, which establishes 11 auditory acuity levels, ranging from Level I (for essentially normal acuity) through Level XI (for profound deafness) to the findings on official audiometry.  See 38 C.F.R. § 4.85; See also Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Applying 38 C.F.R. § 4.85 Table VI to the findings on the September 2008 and August 2009 VA audiometric examinations establishes that the Veteran had Level I hearing acuity in each ear.  The Board has also considered the findings of the private audiogram conducted in March 2009 as it complied with the provisions of 38 C.F.R. § 4.85(a).  That test also demonstrated the Veteran has Level I hearing in each ear.  Since the hearing loss in each ear is Level I, this results in a noncompensable evaluation for the Veteran's bilateral hearing loss.  The Board finds the examinations to have been adequate for rating purposes; they were conducted in accordance with regulatory criteria, and the examiner specifically commented on the functional impairment that results from the hearing loss shown (difficulty hearing, which is encompassed by the rating currently assigned).  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Veteran asserts the fact that he must wear hearing aids is sufficient to warrant a compensable rating.  This is simply not true, and the Board is bound by the regulations to apply the formula established by regulation.

The Veteran is competent to report symptoms he experiences, including difficulty hearing, and the Board finds him to be credible.  However, his own reports do not satisfy the schedular criteria for a compensable rating for bilateral hearing loss.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a compensable rating for bilateral hearing loss.

The Board has considered whether referral of these matters for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's bilateral hearing loss encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A compensable rating for bilateral hearing loss is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


